Title: John Adams to Thomas Jefferson, 17 Feb. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Feb. 17. 1786
            
          

          I was Sometime in doubt, whether any Notice Should be taken of the
            Tripoline Ambassador; but receiving Information that he made Enquiries about me, and
            expressed a Surprize that when the other foreign Ministers had visited him, the American
            had not; and finding that He was a universal and perpetual Ambassador, it was thought
            best to call upon him. last Evening, in making a Tour of other Visits, I Stopped at his
            Door, intending only to leave a Card, but the Ambassador was announced at Home and ready
            to receive me.—I was received in State. Two great Chairs before the Fire, one of which
            was destined for me, the other for his Excellency. Two Secretaries of Legation, men of
            no Small Consequence Standing Upright in the middle of the Room, without daring to Sitt,
            during the whole time I was there, and whether they are not yet upright upon their Legs
            I know not. Now commenced the Difficulty. His Excellency Speaks, Scarcely a Word of any
            European Language, except Italian and Lingua Franca, and in which, you know I
            have Small Pretentions. He began soon to ask me Questions about America and her Tobacco,
            and I was surprized to find that with a pittance of Italian and the simitude of
              the a few French Words which has he understands, We could so well
            understand each other.— “We make Tobacco in Tripoli," said his Excellency “but it is too
            strong. Your American Tobacco is better.”—By this Time, one of his secretaries or upper servants brought two Pipes ready filled and lighted;
            the longest, was offered me,: the other to his Excellency. it is long since I took a
            Pipe but as it would be unpardonable to be wanting in Politeness in so ceremonious an
            Interview, I took the Pipe, with great Complacency, placed the Bowl upon the Carpet, for
            the stem was fit for a Walking Cane, and I believe more than two Yards in length, and
            Smoaked in aweful Pomp returning
            reciprocating Whiff for Whiff, with his Excellency, untill Coffee was brought
            in. His Excellency took a Cup, after I had taken one, and alternately Sipped at his
            Coffee and whiffed at his Tobacco, and I wished he would take a Pinch in turn from
              his snuff box for Variety: and I followed the Example with Such Exactness
              and solemnity that the two secretaries, appeared in Raptures and the
            superiour of them who Speaks a few Words of French cryed out in Extacy, Monsieur votes
            etes un Turk— — —The necessary Civilities being thus compleated, His Excellency began
            upon Business; asked many Questions about America: the soil Climate, Heat &
            Cold, &c and said it was a very great Country. But “Tripoli is at War with it.”
            I was “Sorry to hear that.” “had not heard of any War with Tripoli.” "America had done
            no Injury to Tripoli." "committed no Hostility: nor had Tripoli done America any Injury
            or committed any Hostility against her, that I had heard of.—True he
              said His Excellency "but there must be a Treaty of Peace. There could be no
            Peace without a Treaty. The Turks and affricans, were the souveriegns of the
            Mediterranean, and there could be no navigation there nor Peace without Treaties of
            Peace. America must treat as France & England did, and all other Powers.”
            America must treat with Tripoli, and then with Constantinople and then with Algiers and
            Morocco.”—Here a Secretary brought him some Papers, One of which a Full Power in
              French from the Pacha, Dey and Regency of Tripoli, as Ambassador, to treat with
            all the Powers of Europe, and to make what Treaties he pleased and to manage in short
            all the foreign Affairs of his Country, he delivered me to read.— —He was ready to
            treat, and make Peace. if I would come tomorrow or next day, or any other day and bring
            an Interpreter, He would hear & propose Terms, and write to Tripoli and I might
            write to America, and each Party might accept or refuse them as they should think fit.
            How long would it be before one could write to Congress and have an Answer? three
            months. This was rather too long, but he should stay here sometime.—When I had read his
              French Translation of his Full Power He Shewed me the Original in his own
            Language. You perceive that his Excellency was more ready and eager to treat, than
              I wasas he probably expected to gain more by the Treaty.—I could not see him
            Tomorrow nor next day but would think of it.
          I must now my dear sir beg of you to send me a Copy of the Project
            of a Treaty sent by Mr Barclay and Mr Lamb, as I had not time to take one, when it was here. You will please to
            write me your Thoughts and Advice upon this occasion. This is a Sensible Man,
            well known to many of the foreign Ministers who have seen him before, in sweeden, at
            Vienna, in Denmark &c He has been so much in Europe that he knows as much of
            America, as anybody: so that nothing new will be suggested to him or his Constituents by
            our having Conferences with him. it seems best then to know his Demands. They will be
            higher I fear, than We can venture.
          The King told one of the foreign Ministers in my hearing at the
            Levee, that the Tripoline Ambassador refused to treat with his Ministers and insisted
            upon an Audience of his Majesty. But that He only Said to him
            all he had to say was that Tripoli was at Peace with England and desired to
            continue so. The King Added all he wants is, a Present, and his Expences born to Vienna
            or Denmark.
          The Relation of my Visit is to be sure, very inconsistent with the
            Dignity and Gravityof your Character and mine, but the Ridicule of it, was
            real and the Drollery inevitable. How can We preserve our Dignity in negotiating with
            Such Nations? and Who but a Petit Maitre, would think of Gravity upon such an
            occasion.
          With great Esteem your / most obedient

          
            
              John Adams
            
          
        